Citation Nr: 1548427	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-27 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss, prior to November 14, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, since November 14, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to January 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to November 14, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level II hearing acuity, bilaterally.

2.  Since November 14, 2014, the Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss, prior to November 14, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss, since November 14, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The RO's March 2010 letter to the Veteran met VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the Veteran's claim.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran with audiological examinations in September 1010, November 2014, and September 2015.  These examinations were performed by examiners that had reviewed the Veteran's claims file, reviewed the history of the Veteran's hearing loss with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Pursuant to the Board's April 2014 and June 2015 remands, updated VA treatment records were obtained and the Veteran was scheduled for the above-referenced November 2014 and September 2015 VA audiological examinations.  Accordingly, the RO has substantially complied with the directives of the Board's remands herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2015, the RO granted an increased evaluation of 10 percent for the Veteran's service-connected bilateral hearing loss, effective November 14, 2014.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran continues to seek an increased evaluation for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

A September 2009 VA audiology assessment noted the Veteran's complaints of difficulty hearing in noisy environments and group situations.  He also reported difficulty hearing the television.  

In September 2010, the Veteran underwent a VA audiological examination.  The examination report noted the Veteran's complaints of difficulty hearing in groups.  It also noted that the Veteran had to ask people to repeat statements and turn the television up loud.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
40
60
LEFT
10
20
30
40
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 36 decibels in the right ear and 38 decibels in the left ear.  Speech recognition ability was 90 percent in right ear and 92 percent in the left ear.  The report listed a diagnosis of high frequency sensorineural hearing loss bilaterally.  

In May 2012, the Veteran underwent a private audiological evaluation.  The findings from this evaluation are inadequate for rating purposes as they did not include Maryland CNC testing.  See 38 C.F.R. § 4.85(a).

In November 2014, the Veteran underwent a VA audiological examination.  The report noted the Veteran's complaints of difficulty hearing in groups.  The examiner noted that the evidence of record had been reviewed.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
45
60
LEFT
5
20
40
60
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 41 decibels in the right ear and 50 decibels in the left ear.  Speech recognition ability was 82 percent in the right ear and 76 percent in the left ear.  The report listed a diagnosis of bilateral sensorineural hearing loss.  As for the functional impact of the Veteran's hearing loss, the report noted that he has difficulty hearing.

In September 2015, the Veteran underwent a VA audiological examination.  The report noted the Veteran's complaints of difficulty hearing in groups.  The examiner noted that the Veteran's electronic claims file had been reviewed.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
40
50
LEFT
10
25
35
55
65

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 39 decibels in the right ear and 45 decibels in the left ear.  Speech recognition ability was 82 percent in the right ear and 78 percent in the left ear.  The report listed a diagnosis of bilateral sensorineural hearing loss.  As for the functional impact of the Veteran's hearing loss, the report noted that he has difficulty understanding spoken voice unless he is looking directly at the speaker and is in a relatively quiet environment.

1.  Prior to November 14, 2014

Using Table VI, the September 2010 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level II hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level II right ear hearing acuity with Level II left ear hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  As the noncompensable evaluation represents the greatest degree of hearing impairment shown prior to November 14, 2014, there is no basis for a higher schedular evaluation.  See Fenderson, 12 Vet. App. at 126-127.

II.  Since November 14, 2014

Using Table VI, the November 2014 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level III right ear hearing acuity with Level IV left ear hearing acuity results in a 10 percent evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Using Table VI, the September 2015 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level III right ear hearing acuity with Level III left ear hearing acuity results in a 0 percent evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Therefore, a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss is not available at any time since November 14, 2014.  See Hart, 21 Vet. App. at 507. 

In reaching the above conclusions, the Board has also not overlooked the Veteran's statements regarding the severity of his service-connected bilateral hearing loss.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing increased difficulty hearing.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the increasing severity of his disability, these complaints were considered by the medical professionals that examined him and provided clinical findings.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This audiometric evaluation requires medical expertise.

The Board finds the objective audiometric findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of audiometric examination evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned staged-rating inadequate.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Board has considered the criteria for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86; however, the Veteran's hearing loss did not meet that criteria.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).   

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable evaluation, prior to November 14, 2014, and against the assignment of a rating in excess of 10 percent, since November 14, 2014, for bilateral hearing loss.  Therefore, the claim for increase throughout the appeal period is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

A compensable evaluation for bilateral hearing loss, prior to November 14, 2014, is denied.

An evaluation in excess of 10 percent for bilateral hearing loss, since November 14, 2014, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


